Citation Nr: 0710397	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-03 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from October 2003 and October 2005 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that respectively granted service connection and awarded a 30 
percent disability rating for PTSD, effective June 5, 2003, 
and denied a TDIU rating.  By a February 2005 rating 
decision, the RO increased the disability rating for the 
veteran's PTSD from 30 to 50 percent disabling, effective 
June 5, 2003.  In November 2006, the Board remanded the 
claims for additional development.


FINDINGS OF FACT

1.  Since June 5, 2003, the veteran's PTSD has been 
productive of no more than occupational and social impairment 
with reduced reliability and productivity.

2.  The veteran's is service-connected for PTSD, evaluated as 
50 percent disabling; for residuals of cold injury to the 
right foot, evaluated as 20 percent disabling; for residuals 
of cold injury to the left foot, evaluated as 20 percent 
disabling; for tinnitus, evaluated as 10 percent disabling; 
and for bilateral hearing loss, evaluated as noncompensably 
disabling, for a combined schedular evaluation of 70 percent.  

3.  The veteran's service-connected disabilities are not 
shown to be of such severity so as to preclude substantially 
gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 50 percent for PTSD 
have not been met since June 5, 2003.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2006).

2.  The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1-4.14, 4.16 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in June 2003, January 2005 and September 
2006.  The RO also provided assistance to the veteran as 
required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), 
as indicated under the facts and circumstances in this case.  

In addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.  


Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When rating a service-
connected disability, the entire history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In this case, the veteran 
timely appealed the rating initially assigned for his PTSD on 
the original grant of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under the relevant rating criteria, a 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Treatment records dated from June 2003 to September 2005 show 
various PTSD symptoms, including guilt, hypervigilance, an 
exaggerated startle response, intrusive thoughts, flashbacks, 
sleep disturbance, nightmares, irritability, anxiousness, 
anger, isolation from others, inappropriate behavior, and 
problems with memory and concentration.  

The veteran underwent VA psychiatric examinations in 
September 2003 and December 2006.  On VA examination in 
September 2003, the veteran reported experiencing difficulty 
sleeping related to combat-related nightmares.  He stated 
that he was easily startled and described hypervigilent 
behavior.  Mental status examination revealed a neutral mood 
with appropriate affect.  His speech was noted to be normal, 
as were thought processes and content.  There were no 
perceptual problems noted.  He denied experiencing homicidal 
or suicidal ideations.  Insight and judgment were fair, as 
was impulse control.  His symptoms were determined to be 
moderate in degree.

With regard to his social history, the veteran reported that 
he had been married since 1955, and that he had two children.  
He described his relationship with his family as good.  He 
also reported that he had a number of close friends and was 
also close to members of his extended family.  With regard to 
recreation, the veteran reported that he tried to keep busy.  
He stated that he enjoyed going to concerts and spending time 
at the beach.  With regard to his occupational history, the 
veteran reported that he had retired at the age of 65.  Prior 
to being retired, he had been self-employed.  

The examiner determined that the most appropriate diagnosis 
for the veteran was moderate PTSD.  The veteran was 83-years-
old, married, with a supportive family, and a productive work 
history.  Based upon the above symptoms, a GAF score of 55 
was assigned.  The examiner additionally determined that the 
veteran's PTSD symptoms did not prevent him from being 
employed.

On examination in December 2006, the veteran complained of 
irritability, isolation from others, hypervigilence, 
flashbacks, and difficulty sleeping secondary to weekly 
nightmares and anxiety.  He stated that he generally got up 
two to three times per night to use the bathroom and to walk 
around the house.  He stated that he generally got between 
six and seven hours of sleep per night.  Mental status 
examination revealed an anxious mood with normal affect, 
unremarkable speech, thought process, and thought content.  
Delusions were neither reported nor observed.  He denied 
suicidal or homicidal ideations.  His memory was found to be 
intact, and his judgment and insight were good.

With regard to his social interaction, the veteran reported 
that while he often isolated himself, he occasionally played 
cards with friends and went to socials at the clubhouse.  He 
reported that he was no longer able to play golf, an activity 
he had once enjoyed, as a result of back pain, but that he 
did do some fishing.  Otherwise, he watched television and 
listened to music.  He avoided watching war movies as they 
triggered an increase in PTSD symptoms.  The veteran noted 
that his wife was bothered by his anxiety, and that he had 
limited tolerance in dealing with others.  With regard to his 
occupational history, the veteran reported that he had 
retired in 1985, when he became eligible for retirement based 
upon age or duration of employment.  

The examiner determined that the most appropriate diagnosis 
for the veteran was moderate PTSD.  The examiner noted that 
the veteran's current level of functioning was maintained 
with limited outpatient psychotherapy and did not require 
medication.  Based upon the above symptoms, a GAF score of 60 
was assigned.  

The veteran and his spouse testified before the Board in 
September 2006.  At that time, the veteran reported that his 
PTSD symptoms had been exacerbated by the war in Iraq.  He 
currently experienced difficulty sleeping due to combat-
related nightmares and experienced intrusive thoughts related 
to combat during the day.  With regard to social interaction, 
the veteran reported that he was often tense and that his 
PTSD made him irritable.  He stated that he often took out 
his frustrations on his spouse, and acknowledged that he 
could have been a better husband over the years.  The veteran 
described his typical day as "trying to stay busy."  He 
stated that he often did jobs around the house and went 
shopping with his wife.  He reported that he did engage in 
social activities such as getting together with friends.  He 
stated that he attended church on a regular basis, but that 
he had to sit in the back of the congregation so as to not 
have anyone behind him.  With regard to his occupational 
history, the veteran reported that he had been self-employed 
as a salesman for over 30 years, and had been retired since 
1985, when he reached the age of retirement.  He noted, 
however, that his irritability and difficulty in getting 
along with others was a factor in his decision to retire.  

The veteran's spouse described the veteran as having an 
exaggerated startle response, and a bad temper.  She 
described his sleep as very restless, stating that he often 
spoke or made noises while asleep, and that he frequently got 
up during the night.  The veteran's spouse also noted that 
while the veteran did occasionally go shopping with her, he 
frequently went back to the car to wait for her after 20 
minutes, or did not get out of the car at all.

The September 2003 and December 2006 VA examinations assigned 
GAF scores of 55 and 60, respectively.  Other treatment 
records dated from June 2003 to September 2005 reflect GAF 
scores of 61 and 55, including 55 most recently in September 
2005.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th Ed.) (DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-
95 (Mar. 1995), 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores from 61 to 70 generally reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and having 
some meaningful relationships.  GAF scores of 60 generally 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  GAF 
scores of 55 generally reflect some moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or coworkers).  Scores of 40 to 50, which the veteran does 
not have, reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  See Diagnostic and 
Statistical Manual of Mental Disorders (4th Ed.) (DSM-IV).

While the veteran has indicated that he is frequently 
irritable, intolerant of others, and that he often isolates 
himself, it appears that he does have a few significant 
social contacts, in the sense that he has been married since 
1955 and described his relationship with his wife, two 
children, and extended family as good.  The record reflects 
that the veteran looks forward to summering in Florida, 
particularly as he then gets to spend time with his son and 
grandchild.  He additionally describes a network of close 
friends with whom he socializes.  With regard to the 
veteran's occupational history, while the veteran has been 
retired since 1985, and described difficulty getting along 
with others as contributing to his decision to retire, his 
work history was stable.  While the veteran may experience 
exacerbations of his symptoms, his symptoms overall appear to 
be no more than moderately severe.  

In any event, the emphasis in psychiatric ratings is not 
solely on social impairment, but rather includes an 
evaluation of how the mental disorder interferes with the 
ability to work.  38 C.F.R. § 4.126.  Here, there is no 
indication that the veteran's psychiatric disability overall 
has interfered with his ability to work beyond that 
contemplated by the 50 percent rating criteria.  Indeed, the 
evidence weighs against such a finding, as the September 2003 
examiner specifically found that the veteran's PTSD symptoms 
did not render him unable to retain employment.  
Additionally, there is no evidence of a more than mild 
disorder in thought process or content, or of psychotic 
symptoms.  These factors indicate that since June 5, 2003, 
the veteran has not been seriously occupationally and 
socially impaired.  PTSD of a moderately severe disability 
warrants no more than a 50 percent disability rating.

Thus, the Board finds that the veteran's disability warrants 
no more than a 50 percent disability rating for PTSD, since 
June 5, 2003.  In the judgment of the Board, the evidence as 
a whole demonstrates occupational and social impairment with 
reduced reliability and productivity due to various symptoms, 
as required for a 50 percent rating.  With respect to whether 
his disability warrants more than a 50 percent disability 
rating, however, the Board finds that the preponderance of 
the evidence is against entering such a finding.  The 
veteran's PTSD alone during this period has not been shown to 
have severely impaired his ability to obtain or retain 
employment.  Nor has the veteran been shown to have 
deficiencies in most areas, or obsessional rituals which 
interfere with routine activities, speech that is 
intermittently illogical or obscure, near continuous panic or 
depression affecting his ability to function independently, 
or neglect of personal hygiene.  As such, the Board finds 
that an evaluation in excess of 50 percent is not warranted.  
While the veteran has occasionally had episodes of impaired 
impulse control and outbursts of anger, the Board finds that 
the overall level of symptomatology does not more nearly 
approximate the criteria for a 70 percent rating.  The 
veteran still maintains some effective relationships and his 
disability is not productive of deficiencies in most areas 
(work, family relations, judgment, thinking, or mood).

As the preponderance of the evidence is against the claim for 
an increased rating for the period since June 5, 2003, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

TDIU Rating

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, 
set forth at 38 C.F.R. § 3.340(a)(2), provide for a total 
rating when there is a single disability or a combination of 
disabilities that results in a 100 percent schedular 
evaluation.  Subjective criteria, set forth at 38 C.F.R. § 
4.16(a), provide for a TDIU when, due to service-connected 
disability, a veteran is unable to secure or follow a 
substantially gainful occupation, and has a single disability 
rated 60 percent or more, or at least one disability rated 40 
percent or more with additional disability sufficient to 
bring the combined evaluation to 70 percent.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  In exceptional circumstances, where 
the veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b).

Here, the veteran is service connected for bilateral hearing 
loss, evaluated as noncompensably disabling, tinnitus, 
evaluated as 10 percent disabling, residuals of cold injuries 
to the lower extremities, each lower extremity rated as 20 
percent disabling, and for post-traumatic stress disorder 
(PTSD), evaluated as 50 percent disabling.  The combined 
evaluation is 70 percent.  The veteran thus meets the 
percentage criteria laid out in 38 C.F.R. § 4.16(a).

The remaining question before the Board therefore is whether 
the veteran is unemployable by reason of his service-
connected disabilities alone, taking into consideration his 
educational and occupational background.  A review of the 
record reveals that the veteran worked as a salesman for over 
30 years, prior to retiring in 1985 at the age of 65.  The 
veteran has reported that the residuals of cold injuries to 
the lower extremities made it difficult for him to stand or 
walk for prolonged periods at the end of his career.  He has 
not, however, reported that any of his service-connected 
disabilities caused him to frequently have to take time off 
from work.  Nothing in the record suggests that the veteran's 
service-connected disabilities played any role in his ceasing 
to be employed.  In September 2006 testimony before the 
Board, the veteran reported that while his irritability and 
difficulty in getting along with others, secondary to his 
PTSD, were factors in his decision to retire, his principal 
reason for retiring was that he had worked as a salesman for 
30 years and had reached the age of retirement.

In December 2006, the veteran underwent VA examination to 
determine the extent to which his service-connected 
disabilities rendered him unemployable.  Only the residuals 
of cold injuries to the lower extremities were found to have 
any impact on his level of employability.  The examiner found 
that the veteran's cold injuries prohibited him from being 
employed in a capacity that required him to ambulate or stand 
for any length of time, as he had a severely antalgic gait 
and his feet became painful with any significant standing or 
walking.  However, the examiner found no reason that he could 
not be employed in a job consisting solely of sedentary 
duties, as this type of activity did not exacerbate his 
symptoms.  On psychiatric examination, the veteran's PTSD 
symptoms were found to be no more than moderate, and to have 
no effect on his ability to retain employment. 

After a thorough review of the record, the Board finds that 
the functional limitations imposed by the veteran's service-
connected disabilities do not preclude his performance of 
substantially gainful employment.  While the veteran's 
bilateral hearing loss and tinnitus were not specifically 
addressed on examination in December 2006, his hearing loss 
has been found to be noncompensably disabling and there is no 
evidence of record that his tinnitus would preclude him from 
being employed.  In sum, there is no competent evidence of 
record showing that the veteran is unable to maintain 
substantially gainful employment due to the severity of his 
service-connected disabilities.

The Board acknowledges that the veteran has problems with his 
service-connected disabilities, including limitation of 
motion and pain, and moderate symptoms related to PTSD, but 
these factors are reflected in the current 70 percent rating.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  While his 
service-connected disabilities may cause some economic 
inadaptability, this also is taken into account in the 
assigned evaluation.  In this case, there is no showing of 
total individual unemployability based solely on these 
disabilities.

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence does not demonstrate that the 
veteran's service-connected disabilities alone, when 
considered in association with his educational attainment and 
occupational background, render him unable to secure or 
follow a substantially gainful occupation.  Although he has 
not been employed since 1985, the preponderance of the 
evidence is against finding that his service-connected 
disabilities have resulted in his unemployability.  Indeed, 
the evidence reflects that the veteran voluntarily retired 
once he attained the age of retirement.  In the absence of 
any evidence of unusual or exceptional circumstances beyond 
what is contemplated by the assigned combined disability 
evaluation of 70 percent, the preponderance of the evidence 
is against his claim.  Accordingly, a total disability rating 
based upon individual unemployability due to service-
connected disability under the provisions of 38 C.F.R. § 
4.16(b) is not warranted.


ORDER

An initial evaluation in excess of  50 percent for PTSD is 
denied.

A total disability evaluation based on individual 
unemployability is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


